DETAILED ACTION
This office action is in response to Communication with Applicant on 07/12/2022, Claim Amendments mailed on 07/13/2022 (see Applicant-Initiated Interview Summary mailed on 07/18/2022), and Patent Board Decision mailed on 05/18/2022   for application with case number 16/212,025 (filed on 02/06/2018) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 1 & 4-9 are currently amended. Claims 2 & 12-20 have been cancelled. Accordingly, Claims 1 & 3-11 are currently pending.

Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
12/06/2018.
	
Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 12/06/2018, and 03/06/2019 have been received and considered.

Examiner’s Amendment 
The Amendments mailed by applicant on 07/13/2022 have been considered and entered and the following Examiner’s amendments are summarizing the above noted Applicant’s amendments (see the attached Proposes Examiner Amendment). 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communication with Mr. Isaac Slutsky (Reg. No. 64,620) on 07/12/2022 & 07/13/2022 (see interview summary dated 07/18/2022). 
The application has been amended as follows:	
In line 2 of the currently amended claim 1 filed on 01/08/2022, the phrase “a controller” has been deleted, and replaced with the phrase - - a first controller - -
In line 9 of the currently amended claim 1 filed on 01/08/2022, the phrase “; and
a second controller configured to implement adaptive cruise control, wherein the predefined vehicle operating condition is a second vehicle driving immediately in front of the vehicle decelerates to below a threshold speed a preset number of times, and the vehicle software feature is adaptive cruise control with stop and go” has been added after the word “upgrade”.
Claim 2 has been cancelled.
In line 1 of the currently amended claim 4 filed on 01/08/2022, the phrase “the controller” has been deleted, and replaced with the phrase - - the first controller - -
In line 1 of the currently amended claim 5 filed on 01/08/2022, the phrase “the controller” has been deleted, and replaced with the phrase - - the first controller - -
In line 1 of the currently amended claim 6 filed on 01/08/2022, the phrase “the controller” has been deleted, and replaced with the phrase - - the first controller - -
In line 1 of the currently amended claim 7 filed on 01/08/2022, the phrase “the controller” has been deleted, and replaced with the phrase - - the first controller - -
In line 4 of the currently amended claim 8 filed on 01/08/2022, the phrase “the controller” has been deleted, and replaced with the phrase - - the first controller - -
In line 2 of the currently amended claim 9 filed on 01/08/2022, the phrase “the controller” has been deleted, and replaced with the phrase - - the first controller - -
In line 3 of the currently amended claim 9 filed on 01/08/2022, the phrase “the controller” has been deleted, and replaced with the phrase - - the first controller - -
Claims 12-20 have been cancelled.

Allowable Subject Matter
Claims 1, and 3-11 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ arguments filed on 09/13/2021 and amendments mailed on 07/13/2022 (see page 2 of the Reply Brief filed on 09/13/2021 & Patent Board Decision mailed on 05/18/2022) as indicated above overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Reply Brief filed on 06/22/2021 & 09/13/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661


/RUSSELL FREJD/Primary Examiner, Art Unit 3661